Citation Nr: 0903386	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury claimed as secondary to service-connected low back 
pain with sclerotic lesion of the left ileum with history of 
L4 herniated disc.

2.  Entitlement to service connection for trochanteric 
bursitis, left hip, claimed as secondary to service-connected 
mechanical low back pain with sclerotic lesion of the left 
ileum, with history of L4 herniated disc.  

3.  Entitlement to an increased evaluation for mechanical low 
back pain with sclerotic lesion of the left ileum, with 
history of L4 herniated disc, currently evaluated as 60 
percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and October 2005 rating 
determinations of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).  In 
February 2008, the Board remanded the claims for additional 
development.

The veteran appeared at a Travel Board hearing before the 
undersigned Law Judge at the Jackson RO in August 2007.  A 
transcript of the hearing is in the claims folder.  The 
veteran's appeal is now administered by the Milwaukee, 
Wisconsin RO.  


FINDINGS OF FACT

1.  The veteran's current neck disorder is not related to 
service or to a service connected disease or disability.

2.  There is no competent evidence that relates the current 
trochanteric bursitis, left hip to an event or injury in 
active service including the service connected low back 
strain.

3.  The veteran's service-connected mechanical low back pain 
with sclerotic lesion of the left ileum, with history of L4 
herniated disc is not manifested by unfavorable ankylosis of 
the entire spine.

4.  The veteran's only service-connected disability, 
mechanical low back pain with sclerotic lesion of the left 
ileum, with history of L4 herniated disc, is evaluated at 60 
percent.  

5.  The veteran's service-connected disability, alone, does 
not render him unemployable.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred due to 
service nor may they be presumed to have been incurred due to 
service, and they were not incurred secondary to a service 
connected disability. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2.  Trochanteric bursitis, left hip was not incurred due to 
service nor may it be presumed to have been incurred due to 
service, and it was not incurred secondary to a service 
connected disability. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

3.  The criteria for an evaluation in excess of 60 percent 
for mechanical low back pain with sclerotic lesion of the 
left ileum, with history of L4 herniated disc have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Code 5237 (2008).

4.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2008).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with VCAA notice by letter dated in 
March 2005, June 2005, and August 2005.  These letters told 
the veteran what evidence was needed to substantiate his 
claims for TDIU, service connection, and for increased 
evaluations.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.

Although the June 2005 and August 2005 letters did not 
provide VCAA notice concerning degree of disability and 
effective date of the disability, the veteran has not been 
prejudiced.  Because of the decision in this case denying 
service connection for residuals of a neck injury and 
trochanteric bursitis of the left hip, any deficiency in the 
initial notice to the veteran of the duty to notify and duty 
to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Id.

The June 2005 VCAA letter notified the veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  Additional correspondence 
sent to the veteran in June 2008 described the benefit of 
discussing the effect of the veteran's disability on his 
daily life and employment.  Additionally, May 2008 and 
June 2008 letters provided the rating criteria from the 
applicable Diagnostic Code.  After giving the veteran ample 
time to respond to the notice, the RO readjudicated the 
veteran's claims via a supplemental statement of the case 
issued in September 2008.  The Board concludes that the 
veteran has received the notification required by the Court 
in Vazquez-Flores.

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  The relevant 
opinions have been requested and received from the examiners.  
There is no indication of any relevant outstanding evidence, 
and all medical examinations are current and complete.  
Therefore, the Board will proceed with adjudication of the 
veteran's appeals.

Service Connection

The veteran contends that he has developed additional 
disabilities as a proximate result of his service connected 
mechanical low back pain with sclerotic lesion of the left 
ileum, with history of L4 herniated disc.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If arthritis or arteriosclerosis becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of these 
disabilities during service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 3 8 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).

The record indicates that service connection for mechanical 
low back pain with sclerotic lesion of the left ileum, with 
history of L4 herniated disc was established in a 
September 1991 rating decision.  The veteran believes that 
his disabilities are the result of his mechanical low back 
pain with sclerotic lesion of the left ileum, with history of 
L4 herniated disc.  

Service connection will be granted for disability that is the 
proximate result of a service connected disease or 
disability.  38 C.F.R. § 3.310(a).  The regulation also 
provides service connection for additional disability that 
results from the aggravation of a non-service connected 
disability by a service connected disease or disability.  38 
C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 
(1995).

There is no contention or evidence in this case that the 
service connected disability aggravated the non-service 
connected conditions that are the subject of this appeal.  
Instead the veteran argues that the claimed conditions are 
the proximate result of the service connected conditions.

Residuals of a Neck Injury; Trochanteric Bursitis, Left Hip

The service medical records indicate that the veteran 
complained of neck pain in October 1988.  The examiner gave 
no diagnosis of a disorder.  The service records also show no 
signs, symptoms, or diagnoses of a left hip disorder.

A VA examination report from May 1990 shows that the veteran 
had a normal neck.  No notation was made concerning the left 
hip.

A record created by the RO in July 1992 states that the 
veteran was scheduled for a personal hearing but had to 
reschedule due to his involvement in an automobile accident.

On VA examination in September 1992, the examiner observed 
that the veteran's cervical spine showed normal cervical 
lordosis and a full range of motion without spasm.  In 
October 1996, the veteran complained of neck spasms to a VA 
examiner.  An X-ray of the cervical spine revealed no 
definite abnormalities.  Additional VA outpatient records 
reveal complaints of neck cramping.

After reporting severe hip pain to a VA examiner in 
February 2004, it was suggested that the veteran had 
trochanteric bursitis in his left hip.  The veteran chose to 
receive an injection for relief.  An X-ray showed minimal 
degenerative changes at the hip joints bilaterally.

The veteran's spouse, L.S., stated in June 2005 that due to 
severe hip pain, the veteran had trouble sleeping at night.  
She said that on one occasion, his daughters had to help the 
veteran out of bed, get dressed, and drive the veteran to the 
emergency room.  She had heard the veteran's hip pop and saw 
the veteran fall to his knees.  She indicated that they had 
bought numerous pillows in attempts to bring relief to the 
veteran's painful neck.  

A VA treatment note from July 2005 states that the veteran 
had an additional injection for his left hip.

On VA examination in August 2005, the veteran stated that he 
believed that his hip pain began when his back pain started.  
X-rays revealed no obvious degenerative change within the 
hip.  The joint spaces were well maintained.  A diagnosis of 
ruptured trochanteric bursitis was listed, and the examiner 
opined that the veteran's lumbar spine disorder had no 
correlation and no causative relationship to the left hip 
disorder.

During the veteran's August 2007 Board hearing, he stated 
that his left hip and neck disorders began at the same time 
as his low back disorder.  He felt that they were all tied 
together.  He had received medical attention for his 
disabilities.

Lay statements submitted by the veteran and six other people 
in June 2008 all indicate that the veteran had neck and hip 
pain.  They stated that the veteran's symptoms had increased 
over time.

On VA examination in June 2008, the veteran stated that he 
injured his neck at the same time he injured his back, and he 
reported experiencing left hip pain since 1988.  After 
examining the veteran and looking at prior X-ray reports, the 
examiner provided diagnoses of mild cervical degenerative 
joint disease and left hip trochanteric bursitis.  The 
examiner opined that the veteran's cervical spine disorder 
was not as likely as not due to a fall that the veteran 
experienced while he was on active duty as there was no 
evidence of significant trauma to his cervical spine in the 
military that would result in traumatic degenerative joint 
disease.  It was also noted that the neck disorder was not 
likely due to the lumbar spine disorder or was aggravated by 
the lumbar spine disorder.  The examiner additionally opined 
that the left hip trochanteric bursitis was neither due to 
nor aggravated by the service-connected lumbar spine 
disorder.

VA outpatient records and examinations presently show that 
the veteran is experiencing mild degenerative joint disease 
in his neck and trochanteric bursitis in his left hip.  
However, a June 2008 VA examiner states that both disorders 
are unrelated to his service-connected low back disorder.  
Other than the veteran's own contentions, there is no 
evidence to the contrary.

The Board has carefully considered the veteran's statements 
indicating that he has residuals of a neck injury and left 
hip bursitis secondary to his service-connected low back 
disability.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions; thus, his statements regarding 
causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, while 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Without this medical 
expertise, he cannot provide a competent opinion regarding 
diagnosis and causation.

Therefore, as there is no evidence of a relationship between 
the veteran's current neck and hip disabilities and active 
service, and no competent medical evidence of a relationship 
between the veteran's neck and hip disabilities and his 
service connected low back disorder, entitlement to service 
connection for residuals of a neck injury and trochanteric 
bursitis, left hip, is not warranted.

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Entitlement to service connection for mechanical low back 
pain with sclerotic lesion of the left ileum, with history of 
L4 herniated disc was established in a September 1991 rating 
decision.  A 60 percent evaluation was assigned for this 
disability in an August 1992 decision, and continues in 
effect.

The RO recognized the current claim for increase as having 
been received in May 2005.

The veteran's disability is currently evaluated at 60 percent 
under the provisions of 38 C.F.R. § 4.71a, Code 5237 for 
lumbosacral strain.  The only higher evaluation listed under 
the criteria of Code 5237 is 100 percent.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Code 5237.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2008).

On VA examination in December 2004, the veteran reported 
taking Ibuprofen, Percocet, Vicodin, and Flexoril for his 
muscular pain and spasms.  He rated his back pain as 8.5 out 
of 10 on a 0 (low) to 10 (high) pain scale.  He reported 
occasional leg numbness but no bowel or bladder incontinence.  
The examiner noted that the veteran had a non-antalgic gait, 
although he ambulated forward flexed at the waist at 
approximately 10 to 15 degrees.  Forward flexion was to 30 
degrees, and extension was to 5 degrees with pain.  He was 
able to laterally bend to the right and left to 30 degrees 
with a slight amount of discomfort.  He was also able to 
laterally rotate to the right and left to 30 degrees with a 
slight amount of discomfort.  He had negative straight leg 
raising bilaterally.  The examiner opined that the veteran 
had no radicular symptoms.

In a letter submitted in April 2005, the veteran reported 
experiencing suffering every day.  He said he could not run 
or play basketball.  He stated that it was difficult to get 
out of bed, and he experienced muscle spasms.  He reported 
that the December 2004 VA examiner had an attitude with him.

In May 2005, a VA examiner stated that the veteran could not 
return to work unless the job would honor his restriction of 
no lifting greater than 20 pounds, no repetitive bending, and 
no prolonged standing.

During the veteran's August 2007 Board hearing, he stated 
that he had difficulty standing and walking due to his low 
back problems.  He reported experiencing numbness down his 
leg.  He had received steroid injections.  He used a cane to 
walk.  He noted that he could walk about 150 feet before 
having to stop.  The pain in his back interfered with his 
sleep.  His pain rated an 8 on a 0 (low) to 10 (high) pain 
scale on a daily basis.  He did not do any yardwork and could 
not pick up his grandchildren.  His most comfortable position 
was lying in the fetal position on his bed.  He felt he rated 
a 100 percent disability rating.

A magnetic resonance imaging (MRI) report from November 2004 
revealed a slight asymmetric disk bulging into the foramina 
for the left L4 and L5 nerve roots.  A VA outpatient record 
from May 2008 indicates that forward bending at the veteran's 
waist was limited to approximately 15 degrees prior to the 
onset of pain.

Lay statements submitted by the veteran and six other people 
in June 2008 all indicate that the veteran had back pain.  
They stated that the veteran's symptoms had increased over 
time, and daily activities placed a large strain on the 
veteran.

On VA examination in June 2008, the veteran reported constant 
low back pain with numbness in his left leg and foot.  He 
said he had flare-ups two or three times a week.  He had 
control over his bladder and bowels.  He used a cane.  It was 
noted that he had no physician-prescribed bed rest in the 
previous 12 months.  He reported quitting his previous job 
because the walking bothered him.  He could no longer play 
sports, run, or lift weights.  The examiner observed that 
when the veteran was called from the waiting room he rose 
from the chair with no difficulty.  The veteran walked with a 
slow and stiff gait.  It was noted that the veteran was slow 
on climbing on the exam table and guarded his back when 
assuming the supine position and when he went from the supine 
to the sitting position.  The examiner observed that the 
veteran's gait was much more fluid after the examination, and 
it was noted that the veteran leaned over to his right side 
to pick up a canteen advertising flyer from a wall display 
with no difficulty.  Diffuse vertebral and paraspinal muscle 
tenderness with sensitivity to light touch was present, and 
an exaggerated pain response was given when the right 
paraspinal muscle was lightly touched.  Straight leg raising 
was negative for radicular symptoms.  Decreased sensation to 
the entire left leg in stocking distribution from hip to toes 
was noted.  Flexion was to 10 out of 90 degrees.  Extension 
was to 10 out of 30 degrees.  Right and left bending was to 
10 out of 30 degrees.  Right and left rotation was to 10 out 
of 30 degrees.  Pain was exhibited throughout the entire 
range of motion.  The examiner found no additional functional 
impairment due to pain, weakness, fatigability, 
incoordination or repetition.  The examiner concluded by 
stating that there was no ankylosis of the spine, and the 
left leg numbness could not be attributed to the lumbar spine 
as the numbness was not in the distribution of a dermatome.

The veteran's spouse, L.S.,  remarked in August 2008 that 
during the June 2008 VA examination, the veteran used the arm 
of the chair to rise to a standing position when called from 
the waiting area.  She stated that she had to help the 
veteran undress and redress for the examination.

As summarized above, none of the evidence of record indicates 
that the veteran has unfavorable ankylosis of his entire 
spine.  In fact, the June 2008 examiner indicated that there 
was no ankylosis of the spine.  Therefore, as there is no 
unfavorable ankylosis of the entire spine, the evidence is 
against a rating in excess of 60 percent.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.7, 4.21, 4.71a, Codes 5237.

The Board has also considered whether extraschedular 
evaluation of the veteran's service connected disorder would 
be appropriate.  The Board finds that the service-connected 
mechanical low back pain with sclerotic lesion of the left 
ileum, with history of L4 herniated disc, is not so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards at any time during the 
pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the disorder has not 
necessitated frequent periods of hospitalization.  Although 
the veteran claims that his service-connected low back 
disorder has caused marked interference with his employment, 
the Board finds that there is no objective evidence to 
support his assertions.  In fact, a VA Form 21-4192 completed 
by the veteran's prior employer and submitted in March 2005 
indicates that the veteran's disability was due to a car 
accident, not the service-connected disorder.  The veteran's 
statements regarding his pain constitute competent evidence 
regarding his symptoms.  However, pain and some degree of 
interference with employment and daily activities are 
contemplated in the regular schedular ratings.  Additionally, 
the evidence of record shows that the veteran has numerous 
non-service connected disorders in addition to his service-
connected low back disability which also interfere with his 
ability to work.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Total Rating

The veteran argues that his service connected disability 
renders him unemployable.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 
However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies). 38 C.F.R. § 
4.16(b).

As noted previously, the veteran currently has an evaluation 
of 60 percent for his service-connected mechanical low back 
pain with sclerotic lesion of the left ileum, with history of 
L4 herniated disc.  Therefore, as the veteran has a single 
disability ratable at 60 percent, he meets the schedular 
criteria for consideration for a total rating.  The Board 
must now consider whether or not the veteran's service 
connected disability renders him unemployable.

A VA Form 21-4192 completed by the veteran's prior employer 
and submitted in March 2005 indicates that the veteran's 
disability was due to a car accident and not his service 
connected disorder.

One of the veteran's health care providers completed a form 
in June 2004 which indicates that the veteran was unable to 
lift weights greater than 20 pounds or perform repetitive 
bending.  It was also noted that the veteran could bend one 
or two times per hour and should not stand for longer than 
one hour.  A VA examiner stated in May 2005 that the veteran 
could not return to work unless the job would honor his 
restriction of no lifting greater than 20 pounds, no 
repetitive bending, and no prolonged standing.

During his August 2007 Board hearing, the veteran said that 
he worked as a school custodian/supervisor through 2004.  
After leaving that position, he attempted to drive trucks, 
but he said he had to stop because of back problems and an 
inability to turn his neck.  He felt that he was unemployable 
because he could not keep a job and could not find anything 
he felt he could do.

A VA Form 21-8960 received in June 2008 certifies that the 
veteran was attending Blackhawk Technical College.

On VA examination in June 2008, the examiner opined after 
examining the veteran and reviewing the claims file that the 
veteran would be unable to perform a job with moderate to 
heavy lifting, repetitive bending or prolonged standing.  
However, he would be able to do sedentary work.

After consideration of the veteran's contentions and review 
of the evidence, the Board finds that the veteran's service 
connected disability alone, when considered in association 
with his educational attainment and occupational background, 
does not render him unemployable.  Although the veteran's 
health care providers have placed restrictions on his work 
and indicated that he has physical limitations, none of them 
have indicated that the veteran was incapable of meaningful 
work.  In fact, the June 2008 VA examiner opined that the 
veteran would be able to do sedentary work.  Accordingly, a 
total disability rating based upon individual unemployability 
due to service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).

The Board has also considered entitlement to a total rating 
on an extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. § 
3.321(b).  There is no objective evidence that the veteran's 
service connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of a neck 
injury claimed as secondary to service-connected low back 
pain with sclerotic lesion of the left ileum with history of 
L4 herniated disc is denied.

Entitlement to service connection for trochanteric bursitis, 
left hip, claimed as secondary to service-connected 
mechanical low back pain with sclerotic lesion of the left 
ileum, with history of L4 herniated disc is denied.

Entitlement to an increased evaluation for mechanical low 
back pain with sclerotic lesion of the left ileum, with 
history of L4 herniated disc, currently evaluated as 60 
percent disabling is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


